Citation Nr: 0505953	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disability.

3.  Entitlement to service connection an autoimmune disorder.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the veteran's claims of 
entitlement to service connection for antisocial personality 
disorder, claimed as depressions and anxiety, hearing loss, 
an autoimmune disorder, arthritis and asthma.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

The Board notes that service connection for a psychiatric 
disability, claimed as a nervous condition, was previously 
denied by the RO in an unappealed decision dated in June 
1976.  In the November 2002 decision, the RO implicitly 
reopened this claim and continued the denial of service 
connection for antisocial personality disorder, claimed as 
depression and anxiety, on the merits.  The Board, however, 
must initially determine whether the veteran has presented 
new and material evidence sufficient to reopen his claim of 
service connection for a psychiatric condition because doing 
so goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate it de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  Accordingly, the Board 
has identified this issue as indicated on the title page.

The issues of whether new and material evidence has been 
received to reopen the previously denied claim of entitlement 
to service connection for a psychiatric disability, and 
entitlement to service connection for an autoimmune disorder, 
arthritis and asthma are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence of record establishes that the veteran's 
bilateral hearing loss had its onset during service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in September 
2002, provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of service 
connection, as well as the types of evidence VA would assist 
him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions.  Moreover, the RO specifically 
informed the veteran that he may obtain and submit 
information relevant to his appeal.  

By way of a November 2002 rating decision, a February 2003 
Statement of the Case, and a March 2003 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claim, and the basis for the denial of the veteran's claim.  
These documents, as well as the RO's September 2002 letter to 
the veteran, also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect)..  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim of entitlement to service connection.  
38 U.S.C.A. § 5103A (West 2002).  In particular, the 
information and evidence associated with the claims file 
consists of the veteran's service medical records, post-
service medical evidence, including VA examination reports, 
and statements submitted by the veteran and his 
representative in support of his claim.  The Board finds that 
the RO undertook reasonable development with respect to the 
veteran's claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection for bilateral hearing loss.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that service connection is warranted for the veteran's 
bilateral hearing loss.  

In March 2002, the veteran was afforded a VA examination to 
determine the extent and etiology of any hearing loss found 
to be present.  The examiner reviewed the veteran's claims 
file.  During the examination, the veteran reported that he 
was a gunner in the Army and first noticed hearing loss 
during weapons firing.  He also reported that he suffered a 
blow to the left side of his head during an Army boxing 
match, and also received up to 30 or 40 shots of streptomycin 
for various infections.  He denied a history of occupational 
noise exposure as a taxi driver.  The examiner then conducted 
an audiometric examination that revealed hearing threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
80
80
80
LEFT
40
65
85
85
100

Speech audiometry testing assessing the veteran's recognition 
ability was 82 percent for the right ear and 76% for the left 
ear.  The examiner diagnosed the veteran as having mild to 
severe sensorineural hearing loss right ear and mile to 
profound sensorineural hearing loss left ear.  After 
examining the veteran, the examiner commented on the etiology 
of the veteran's hearing los, stated that his "hearing loss 
may be due to a combination of military noise exposure, 
ototoxic drug use, streptomycin, and trauma all occurring 
while in the military."

Based on the foregoing, it is clear that the veteran 
currently suffers from bilateral hearing loss for VA 
purposes.  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Based on the March 2002 test results, the veteran 
clearly has bilateral hearing loss for purposes of section 
3.385.  

The record also indicates that the VA examiner, after 
reviewing the veteran's file, found that the veteran's 
hearing loss "may be due to a combination of military noise 
exposure, ototoxic drug use, streptomycin, and trauma all 
occurring while in the military."  Here, the Board notes 
that the only competent medical evidence that addresses the 
question of the veteran's hearing loss is either in equipoise 
or can be viewed as favoring the veteran's claim.  When this 
is the case, the regulations provide that veteran should 
prevail in his claim.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In light of the foregoing, 
therefore, and resolving all doubt in the veteran's favor, 
the Board finds that the evidence supports the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

After a careful review of the veteran's claims file, the 
Board concludes that the issues of whether new and material 
evidence has been received to reopen a previously denied 
claim of service connection for a psychiatric disability, and 
service connection for an autoimmune disorder, arthritis and 
asthma must be remanded for further development.

In a June 2004 statement filed with the RO on Form 21-4138, 
the veteran stated that he had requested that he be afforded 
a hearing conducted before a Veteran's Law Judge (formerly 
know as a member of the Board) at the local VA office.  The 
veteran stated (mistakenly) that he had made this request in 
his Form 9 (Substantive Appeal) in February 2003.  After 
receiving a letter from the RO stating that the veteran had 
not requested a hearing in his February 2003 filing, the 
veteran again, in an August 2004 statement, reiterated his 
belief that he had requested a hearing.  To date, the veteran 
has not been afforded the opportunity to appear at a hearing 
conducted before a traveling Veteran's Law Judge and the 
claims file does not reflect that he has withdrawn his 
request for such a hearing.  He has in fact continued to 
indicate his desire for such a hearing.  Accordingly, this 
case must be remanded.
 
In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:
 
The appellant should be scheduled for a 
hearing before a Veterans Law Judge of 
the Board of Veterans' Appeals at the 
local regional office, following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


